UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 40 Grove Street Wellesley Square, MA 02482 (Address of principal executive offices) (Zip code) Dr. Joel M. Shulman 40 Grove Street Wellesley Square, MA 02482 (Name and address of agent for service) 800-287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. EntrepreneurShares Global Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 90.88% Administrative and Support Services - 4.11% EnerNOC, Inc. (a)(b) $ Expedia, Inc. Flight Centre Ltd. (b) The Geo Group, Inc. (a) Liquidity Services, Inc. (a) Mantech International Corp. (a) Portfolio Recovery Associates, Inc. (a) Air Transportation - 0.33% SkyWest, Inc. Ambulatory Health Care Services - 2.57% Amedisys, Inc. (a) American Dental Partners, Inc. (a) Amsurg Corp. (a) Bio-Reference Labs, Inc. (a) Galapagos NV (a)(b) LHC Group, Inc. (a) Mednax, Inc. (a) Amusement, Gambling and Recreation Industries - 1.24% Las Vegas Sands Corp. (a) Wynn Resorts Ltd. Apparel Manufacturing - 2.20% Bebe Stores, Inc. Guess?, Inc. Ports Design Ltd. (b) Quiksilver, Inc. (a)(b) Under Armour, Inc. (a) Volcom, Inc. (b) Zumiez, Inc. (a) Building Material and Garden Equipment and Supplies Dealers - 0.78% Lumber Liquidators Holdings, Inc. (a) Titan Machinery, Inc. (a) Chemical Manufacturing - 9.07% Abaxis, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Cephalon, Inc. (a) Durect Corp. (a) Dyax Corp. (a) Emergent Biosolutions, Inc. (a) Enzo Biochem, Inc. (a) Immunomedics, Inc. (a) Inter Parfums, Inc. (b) Jazz Pharmaceuticals, Inc. (a) LSB Industries, Inc. (a) MannKind Corp. (a) MAP Pharmaceuticals, Inc. (a) Medicis Pharmaceutical Corp. Meridian Bioscience, Inc. Optimer Pharmaceuticals, Inc. (a) Pain Therapeutics, Inc. Regeneron Pharmaceuticals, Inc. (a) Rigel Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Theravance, Inc. (a) United Therapeutics Corp. (a) Vanda Pharmaceuticals, Inc. (a) Clothing and Clothing Accessories Stores - 1.67% Blue Nile, Inc. (a) Coldwater Creek, Inc. (a) The Finish Line, Inc. The Men's Wearhouse, Inc. Computer and Electronic Product Manufacturing - 10.64% Acme Packet, Inc. (a) Apple, Inc. (a) Aruba Networks, Inc. (a) BigBand Networks, Inc. (a) Cabot Microelectronics Corp. (a)(b) Cavium Networks, Inc. (a) Cypress Semiconductor Corp. (a) Illumina, Inc. (a) Infinera Corp. (a) IPG Photonics Corp. (a) Ituran Location and Control Ltd. (b) IXYS Corp. (a)(b) Microchip Technology, Inc. Monolithic Power Systems, Inc. (a)(b) National Instruments Corp. Nidec Corp. (b) Omnivision Technologies, Inc. (a)(b) SBA Communications Corp. (a) Silicon Laboratories, Inc. (a) STEC, Inc. (a) Stratasys, Inc. (a) Supertex, Inc. (a) Tellabs, Inc. Viasat, Inc. (a) Zoran Corp. (a)(b) Construction of Buildings - 0.59% Meritage Homes Corp. (a) Toll Brothers, Inc. (a) Credit Intermediation and Related Activities - 3.35% Capital One Financial Corp. CapitalSource, Inc. Euronet Worldwide, Inc. (a)(b) The First Marblehead Corp. (a) Hercules Technology Growth Capital, Inc. PrivateBancorp, Inc. Data Processing, Hosting and Related Services - 1.82% CoStar Group, Inc. (a) ExlService Holdings, Inc. (a) Limelight Networks, Inc. (a) Red Hat, Inc. (a) Educational Services - 0.91% Bridgepoint Education, Inc. (a) Capella Education Company (a) Corinthian Colleges, Inc. (a) K12, Inc. (a) Electrical Equipment, Appliance and Component Manufacturing - 1.99% American Superconductor Corp. (a) Ener1, Inc. (a) iRobot Corp. (a) Taser International, Inc. (a) Zoltek Cos., Inc. (a)(b) Fabricated Metal Product Manufacturing - 0.58% BE Aerospace, Inc. (a) The Shaw Group, Inc. (a) Food Manufacturing - 1.78% The Hain Celestial Group, Inc. (a) J&J Snack Foods Corp. Wilmar International Ltd. (b) Food Services and Drinking Places - 3.03% Chipotle Mexican Grill, Inc. (a) Panera Bread Co. (a) Papa John's International, Inc. (a) Starbucks Corp. Texas Roadhouse, Inc. (a) Funds, Trusts and Other Financial Vehicles - 0.51% Greenhill & Co., Inc. (b) PennantPark Investment Corp. Hospitals - 0.37% IPC The Hospitalist Co., Inc. (a) Insurance Carriers and Related Activities - 1.89% American National Insurance Co. Meadowbrook Insurance Group, Inc. Mercury General Corp. Molina Healthcare, Inc. (a) National Interstate Corp. The Navigators Group, Inc. (a) Machinery Manufacturing - 0.82% II-VI, Inc. (a) Merchant Wholesalers, Durable Goods - 0.38% Brightpoint, Inc. (a)(b) Miscellaneous Manufacturing - 1.52% BioMimetic Therapeutics, Inc. (a) ICU Medical, Inc. (a) Intuitive Surgical, Inc. (a) Jakks Pacific, Inc. (a) Motion Picture and Sound Recording Industries - 0.91% DreamWorks Animation SKG, Inc. (a) Netflix, Inc. (a) Motor Vehicle and Parts Dealers - 0.46% Sonic Automotive, Inc. Nonstore Retailers - 3.14% Alibaba.com Ltd. (b) Amazon.com, Inc. (a)(b) Copart, Inc. (a) eBay, Inc. (a)(b) Sohu.com, Inc. (a)(b) Oil and Gas Extraction - 2.08% ATP Oil & Gas Corp. (a) Bill Barrett Corp. (a) Contango Oil & Gas Company (a) Devon Energy Corp. Venoco, Inc. (a) Other Information Services - 1.83% Google, Inc. (a) Travelzoo, Inc. (a) Personal and Laundry Services - 0.71% The Knot, Inc. (a) Service Corp International Pipeline Transportation - 1.39% Copano Energy LLC Primary Metal Manufacturing - 1.12% Equinox Minerals Ltd. (a)(b) Steel Dynamics, Inc. Professional, Scientific and Technical Services - 9.83% Advent Software, Inc. (a) Affymetrix, Inc. (a) Albany Molecular Research, Inc. (a) athenahealth, Inc. (a) comScore, Inc. (a) Fundtech Ltd. (a)(b) Insperity, Inc. Internet Capital Group, Inc. (a) Kendle International, Inc. (a) Netscout Systems, Inc. (a) Parexel International Corp. (a)(b) Resources Connection, Inc. Riverbed Technology, Inc. (a)(b) Solera Holdings, Inc. (b) Sourcefire, Inc. (a) SYKES Enterprises, Inc. (a) Synchronoss Technologies, Inc. (a) Syntel, Inc. VCA Antech, Inc. (a) VeriSign, Inc. (b) Virtusa Corp. (a) VisionChina Media, Inc. - ADR (a) VistaPrint NV (a)(b) Vocus, Inc. (a)(b) Publishing Industries (except Internet) - 4.79% Concur Technologies, Inc. (a) Kenexa Corp. (a) NetSuite, Inc. (a) Opnet Technologies, Inc. Pegasystems, Inc. Renaissance Learning, Inc. RightNow Technologies, Inc. (a) Smith Micro Software, Inc. (a) SuccessFactors, Inc. (a) Synopsys, Inc. (a)(b) TeleCommunication Systems, Inc. (a) Ultimate Software Group, Inc. (a) Real Estate - 0.88% E-House (China) Holdings Ltd. - ADR Securities, Commodity Contracts and Other Financial Investments and Related Activities - 4.37% Affiliated Managers Group, Inc. (a)(b) Blackstone Group LP (b) The Charles Schwab Corp. Cohen & Steers, Inc. Evercore Partners, Inc. (b) FBR Capital Markets Corp. (a) Federated Investors, Inc. Interactive Brokers Group, Inc. IntercontinentalExchange, Inc. (a) Morningstar, Inc. Och-Ziff Capital Management Group LLC (b) optionsXpress Holdings, Inc. Westwood Holdings Group, Inc. Semiconductor Related Products - 0.34% JA Solar Holdings Co. Ltd. - ADR (a) Support Activities for Mining - 1.56% W&T Offshore, Inc. Telecommunications - 1.21% Cbeyond, Inc. (a) Clearwire Corp. (a) Oplink Communications, Inc. (a)(b) QSC AG (a)(b) Transportation Equipment Manufacturing - 1.55% Orbital Sciences Corp. (a) Tesla Motors, Inc. (a) Utilities - 0.33% ITC Holdings Corp. Waste Management and Remediation Services - 0.47% Clean Harbors, Inc. (a) Water Transportation - 1.76% Eagle Bulk Shipping, Inc. (a)(b) Hornbeck Offshore Services, Inc. (a) Paragon Shipping, Inc. (b) TOTAL COMMON STOCKS (Cost $14,038,543) REAL ESTATE INVESTMENT TRUSTS - 3.10% Funds, Trusts and Other Financial Vehicles - 0.26% Healthcare Realty Trust, Inc. Real Estate - 2.84% AMB Property Corp. (b) Apartment Investment & Management Co. CapLease, Inc. DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. Equity Residential Essex Property Trust, Inc. Medical Properties Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $504,549) CLOSED-ENDED FUNDS - 0.28% Funds, Trusts and Other Financial Vehicles - 0.28% Ares Capital Corp. TOTAL CLOSED-ENDED FUNDS (Cost $48,056) SHORT TERM INVESTMENTS - 5.22% Money Market Funds - 5.22% Fidelity Institutional Money Market Funds - Government Portfolio 0.01%(c) First American Government Obligations Fund - 0.00% (c) First American Treasury Obligations Fund - 0.00% (c) TOTAL SHORT TERM INVESTMENTS (Cost $902,944) Total Investments(Cost $15,494,092) - 99.48% Other Assets in Excess of Liabilities - 0.52% TOTAL NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign (c) Variable rate security. The rate listed is as of March 31, 2011. The accompanying footnotes are an integral part of the Financial Statements. Fair Valuation Pricing Inputs The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).The three levels of the fair value hierarchy are as follows: Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; Level 3 - Inputs that are unobservable. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions decisions, including assumptions about risk.Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors.A financial instrument's level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.However, the determination of what constitutes "observable" requires significant judgement by the Fund.The Fund considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market.The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily corre Investments whose values are based on quoted market prices in active markets, and are therefore classified within level 1, include active listed equities, real estate investment trusts, closed-ended mutual funds, and certain money market securities.Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2.Investments classified within level 3 have significant unobservable inputs, as they trade infrequently or not at all. There is no definitive set of circumstances under which the Fund may elect to use fair value procedures to value a security.Types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to: (a) illiquid securities, including restricted securities and private placements for which there is no public market; (b) options not traded on a securities exchange; (c) securities of an issuer that has entered into a restructuring; (d) securities whose trading has been halted or suspended, as permitted by the Securities and Exchange Commission (the SEC); (e) foreign securities, if an event or development has occurred subsequent to the close of the foreign market and prior to the close of regular trading on the NYSE that would materially affect the value of the security; (f) fixed income securities that have gone into default and for which there is not a current market value quotation.Valuing securities at fair value involves greater reliance on judgement than se The table below is a summary of the inputs used to value the Fund's investments as of March 31, 2011. Investments at Value Total Level 1 Level 2 Level 3 Total Common Stock* $ $ $
